Citation Nr: 1742535	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-01 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for gynecological disability, to include cervical fibroids.


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1981 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter has been previously remanded by the Board in June 2015 and September 2016 for additional development. The development is complete and jurisdiction has been returned to the Board. 

The Board has rephrased the Veteran's claim for service connection for cervical fibroids as a claim for entitlement to service connection for a gynecological disability, to include cervical fibroids. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure proper development regarding the Veteran's claim on appeal.

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014). Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The March 2017 examination and opinion received after the Board's September 2016 remand is inadequate to decide the claim. 

The examiner indicates on the examination that the Veteran does not now or has ever had a gynecological condition. This opinion contradicts the service treatment records that were retrieved since the prior 2016 Board remand, which document cervical testing and a diagnosis of cervical dysplasia while the Veteran was in service in April 1983. The examiner must provide adequate rationale and explanation to reconcile her opinion with the service treatment records. 

Also, in the examination report, the examiner indicated that a gynecological condition caused a urinary incontinence condition for the Veteran and then characterized the condition as "stress incontinence." This information also conflicts with the examiner's conclusion that the Veteran does not have a gynecological condition.  

Therefore, for the benefit of the Veteran, prior to the adjudication of this claim another opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1. If possible return the claim to the same examiner from March 2017, if not, one of equal expertise. The claims file, including a copy of this remand, must be made available to and be reviewed by the examiner. 

The examiner is informed that the Veteran's service treatment records, which are in multiple entries in VBMS with a document type, "STR - Medical," all received on 10/20/2016, show treatment for and a diagnosis of cervical dysplasia.

The examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached: 

   a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran has or had a current gynecological disability, to include cervical fibroids since approximately 2012? 

If the examiner concludes that the Veteran had or has a current gynecological disability at any time during the pendency of the appeal, the examiner is asked to further opine as to the following: 

   b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's gynecological disability had its onset in service or is otherwise related to service? 
   
   c) The examiner also must clarify whether or not the Veteran has urinary incontinence due to a gynecologic condition as indicated on the March 2017 examination. 
If so, please provide an opinion as to what gynecologic condition caused the urinary incontinence and whether the urinary incontinence had its onset in service or otherwise related to service. 

2. Following the above development, review the opinions in order to ensure adequacy and compliance with the above directives. If any opinion is inadequate for any reason, take whatever corrective action is deemed necessary. 

3. Then, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case (SSOC).  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

